 OPERATINGENGINEERSLOCAL UNIONNO. 3139Operating Engineers Local Union No. 3, InternationalUnion^of Operating Engineers,AFL-CIOandHansen's, Incorporated.Case 20-CD-308July 20, 1971DECISION AND ORDERBY CHAIRMANMILLER ANDMEMBERS BROWN,JENKINS,AND KENNEDYOn January 11, -1971,Trial Examiner Herman Marxissued his Decision in the above-entitled proceeding,finding that the Respondent has engaged in and wasengaging in certain unfair labor practices andrecommending that-it cease and desist therefrom andtake certain affirmative action,as set forth in theattached Trial Examiner'sDecision and a supportingbrief,and the General Counselfiled a briefin supportof the TrialExaminer's Decision.The Charging Partysubmitted a letter- urging affirmance of the TrialExaminer'sDecision and alternatively moving toreopen the record for the receipt of additionalevidence,'and Respondent submitted a letter inresponse to the Charging Party's letter.The Board has reviewed the rulingsof the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has consideredthe TrialExaminer'sDecision,,the exceptions,briefs,andletters,and the entire record in the case,and herebyadopts the findings,conclusions,and recommenda-tions of the Trial Examiner.-ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as . amended,, the National ,LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondent, Operating Engineers Local UnionNo. 3, International Union of Operating Engineers,AFL-CIO, its officers, agents, successors, and as-signs, shall take the action set forth in the TrialExaminer's Recommended Order.Party), and Collins Electrical Co., Inc., to strike or refuse toperform services with an object of forcing or requiringHansen's, Incorporated, to assign certain work to employ-ees who are members of, or represented by, Local 3 ratherthan to employees who are members of, or represented by,either or both of two labor organizations (herein Local, 437and the District Council).2The Respondent has filed an answer denying, in materialsubstance, that it has committed the unfair labor practicesattributed to it in the complaints, ,Pursuant to notice duly served by the General Counsel oftheNational Labor Relations Board (herein the LaborBoard) upon all other parties, a hearing on the issues in thisproceeding was held before me, as duly designated TrialExaminer, on November 17, 1970; at Stockton, California.Each of the parties appeared through counsel and wasafforded a full opportunity to adduce evidence, examine,and cross-examine witnesses,and submit oral argumentand briefs.Upon the entire record, from my observation of thedemeanor of the witnesses, and having read and consideredthe briefs filed with me, I make the following:FINDINGS OF FACTI.THEEMPLOYERS INVOLVED;JURISDICTIONHansen's, Incorporated (herein Hansen), is a Californiacorporation;maintains a place of business in Modesto,California, where it is engaged in business as a mechanicaland electrical contractor in the building and constructionindustry; and is and has been at all material times anemployer within the meaning of Section 2(2) of the Act anda person within the meaning, of Section 2(1) of the Act.During the year preceding the issuance of the complaint, inthe course and conduct of its business operations, Hansenperformed construction services valued in excess of $50,000for nonretail enterprises in California, which annually selland ship products valued in excess of that sum directly to129 U.S.C. 151et seq.Section 8(bx4) of the Act [29 U.S.C. 158(B)(4)],to the extent pertinent here, makes it anunfairlabor practice for a labororganization:(i) to engage in. or to induce or encourage any individual employed byany person engagedincommerceor in an industry affectingcommerceto engage in, a strike or a refusal in the course of hisemploymentto use,manufacture,process, transport,or otherwisehandle or work on any goods,articles,materials, orcommodities or toperform anyservices;or (n) to threaten, coerce,or restrain any personengaged in commerce or in any industry affecting commerce, where ineither case an object thereof is:-1In view of our disposition of the case, the Charging Party's alternativemotion toreopen the record is hereby denied.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHERMAN MARx, Trial Examiner: The complaint in thisproceeding alleges, in substance, that a labor organization,Operating Engineers Local Union No. 3, InternationalUnion of Operating Engineers, AFL-CIO (herein Local 3or the Respondent), has violated Section 8(b)(4)(i) and(ii)(D) of the National Labor Relations Act' (herein theAct) by inducing and encouraging individuals employed bytwo enterprises,Hansen's, Incorporated (the Charging192 NLRB No. 28(D) forcing or requiring any employerto assignparticular work toemployees in a particularlabor organizationor in aparticular trade,craft, or class,unless suchemployeris failingto conform to an orderor certification of the Board determining the bargaining representativefor employees performing such work ....2As used herein, the name Local 437 refersto, Plumbing& Pipe TradesLocal 437, United Association of Journeymen and Apprentices of thePlumbing and Pipefittmg Industry of the UnitedStates andCanada,AFL-CIO; and the name District Council refers to Pipe TradesDistrictCouncil No. 36 of the United Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of the United States and Canada,AFL-CIO.3 The complaintwas issued on September22, 1970,and is based on acharge filed by Hansen on July 27, 1970. Copies ofthe charge andcomplainthavebeen duly served upon the Respondent. 140DECISIONSOF NATIONALLABOR RELATIONS BOARDpurchasers located outside said State. During said year,also, inthe course and. conduct of its business, Hansenpurchased products valued in excess of $50,000, which wereshipped to it directly from suppliers located outsideCalifornia, or from suppliers in said State, who obtained theproducts directly from sources outside the State.Collins Electrical Co., Inc. (herein Collins), is a Californiacorporation;maintainsa place of business in Modesto,California, where it is engaged in business as an electricalcontractor in the building and construction industry; and isand has been at all material times an employer within themeaningof Section 2(2) of the Act and a person within themeaning of Section 2(1) of the Act.As the Respondent admits, Hansen and Collins are andhave been at all material times engaged in interstatecommerce and in operations affecting such commercewithin the meaning of Sections 2(6) and (7) of the Act.4Accordingly, the Board has jurisdiction over the subjectmatter of this proceeding.II. THE LABOR ORGANIZATIONS INVOLVEDLocal 3, Local 437, and the District Council are, and havebeen at all material times, labor organizations within themeaningof Section 2(5) of the Act .5III. THE ALLEGED UNFAIR LABOR PRACTICESA.Prefatory StatementHansen, as a member of a multiemployer bargaininggroup, is subject to a contract between the group, madethrough its bargaining agent, and Local 3; prescribing termsand conditions of employment of various categories ofemployees. The agreement (herein the Engineers Contract)has been in - effect at all times material herein and, by itsterms,'is to remain in effect at least until June 1, 1971.Hansen isalso subject to another agreement (herein thePipefitters Contract), affecting various classifications of itsemployees, between another multiemployer bargaininggroup, made through its bargaining agent, and theDistrictCouncil. That agreement, which has been in effect at allmaterial times, is to remain in effect, according to its terms,at leastthrough June 30,InMarch 1970,6 Hansen began work under a contractwith an enterprise named, Gallo Winery, Inc. (hereinGallo), providing in the main for the installation by Hansenof steel piping connecting one tank with another in a groupof about 80 tanks. At the times material here, Hansenemployed about 95 persons at the project. Other contrac-torshad work to perform there at such times. Theseincluded the Collins enterprise which employed about 60electricians at the project.Hansen'swork required that the piping be set onsupporting racks some 15 to 18 feet above the ground, and4 The recordcontains no commercefacts for Collins other than anadmissionby theRespondentthatCollins, likeHansen, is engaged ininterstate commerce,and in operations affectingsuch commerce. In thatregard,I note thatthe parties are erroneously shown in the transcript asstipulating"to omit"commerce allegationspertaining to Collins. The word"omit"should be "admit,"and the transcriptisaccordingly amended atthe relevant place to substitute"admit" for "omit".4The District Council is an = "agent" of Local 437 for collective-at all times material here it has used forklifts- to transportthe ,piping from stock piles on the job site to the point ofinstallation,and to hoist it to the racks; and as"scaffolding" platforms on which the pipe installers stoodand worked.For the installation work and the operation of fourforklifts used in that work, Hansen has employed pipefittersrepresented by the District Council, and subject to thePipefittersContract.For other work on the project"incidental" to the pipe installation, Hansen has employedother classifications of employees including "operatingengineers" represented by Local 3 and subject to theEngineers Contract.The use of pipefitters to operate the forklifts, rather thanoperating engineers represented by Local 3, is a focal pointof this proceeding. Hansen's employment of pipefitters forthat work stemmed from its reading of article III, section 3,of the Pipefitters Contract, and from its customary practice.Article III, section 3, in pertinent part, provides:This Agreement shall cover all industrial pipe work,. including specifically the following:(A) The Fifty . . . points of jurisdiction . . . a copyof which . . . is annexed hereto.(B) The loading and unloading anywhere at thejobsite . . . distributing or reloading by any method,whether power equipment is used or not, the, rigging,hoisting,assembling,fabricating, installationanderection of pipework of any kind and description.(C) The loading and unloading- of industrial pipingmaterial . . . on and off trucks used to deliver suchmaterials from a ... job stockpile to the approximatepoint of use or installation.Point 47 of the "points of jurisdiction" annexed to thecontract has the effect of including in industrial pipe work"[t]he handling and using of all tools and equipment thatmay be necessary for the,erection and installation of allwork and materials used in the pipe fitting industry."Forklifts used for purposes such as those involved here areregarded as "tools of the trade" in the pipefitting industry.As will appear in greater detail later, Local 3 reads theEngineers Contract as covering the work of operating theforklifts. The contractual terms cited are voluminous, goingmuch beyond a statement of those needed for determina-tion of the issues here, and, in the interests of clarity-at least,itwill suffice to note only the pertinent provisions below."Coverage" provisions of the contract, embodied insection no. l (B)(2) of the instrument, provide in part that"[t]hisAgreement shall cover and apply to all activities ofthe Individual Employer [Hansen in this case] in the area[Northern California] covered by this Agreement fallingwithin the recognized jurisdiction of the Union [Local 3 ],including...buildingconstruction."The term"employee" as used in the contract is defined, in part, insection l(A)(4), as meaning "any person . . . (a) whosebargaining purposes (G.C. Exh. 3), but the record establishes no materialconnection of Local 437 with this case. It may be that thatorganizationrepresents employees of Hansen, but that does not appear. I see no needfor further reference to Local 437 and dispense withit,notwithstandingallegations pertaining to it in the complaint.6Unless otherwise specified, all dates mentioned belowoccurred in1970. OPERATING ENGINEERS LOCAL UNION NO. 3141work for an individual, Employer in the area of thisAgreement falls withinthe recognized jurisdiction of theUnion or, (b) - who operates, monitors and controls,maintains,repairs, assembles,erects,services. . . powero p e r a t e de q u i p m e n tof the t y p e o r kind ... used in theperformanceof work referred to in (a) above."For situationswhere an employerassigns worksubject tothe EngineersContract to an individual in violation ofapplicable hiring, or `job placement" provisions," section3(a)(4) of Appendix A of the agreement provides:When an Individual Employer employs or recalls anyperson onor for work, including the operation ofequipmentusedin the performance of such work fallingwithin the recognizedjurisdiction of the Union, coveredby this Agreement, in violation of or not in accordancewith the manningprovisions of this Agreement and theJob Placement Regulations, or either of them, theIndividual Employer shall make whole the Employee orEmployees entitled to such employment under SectionNo. 3 and Appendix A by payment to each suchEmployee or Employees of all wages, straighttime andovertime, that each such Employee would have receivedexcept for the employment of such person or persons,and shall pay all Employee benefits for each hour paideach such Employee.Boththe Pipefitters and Engineers Contracts containprovisions for thesettlementof "jurisdictional disputes." Inthat connection article XII of the Pipefitters Contractprovides, in part: 'In the event of any dispute as to jurisdiction of the workcovered bythe termsof this Agreement by reason ofany such work being claimed by a Union or Unions-other than the United Association [the internationallabor organization with which the District Council isaffiliated], such dispute shall be referred and settled inaccordancewith any procedure or agreement for thesettlementof jurisdictional disputes to which the UnitedAssociation is a party or by which it is bound, includingwithoutlimitationthe National Joint Plan for Settle-ment-of Jurisdictional Disputes.The decision of the,. United Association, National JointBoardfor Settlement of Jurisdictional Disputes, orother agency agreed to, shall be final and binding on theparties hereto.There shall be no slow down or stoppageof work as the result of any, such dispute.The Unions, the Local .Unions, the Employer and theIndividual-Employers,,are and shall be bound by all ofthe terms and provisions of the National Joint Plan forSettlementJurisdictional Disputes, and the ProceduralRules and Regulationsof the National Joint Board.For the resolution of jurisdictional disputes, section10(D) of theEngineersContract provides:There shall be no cessation, or interference -any waywith any of the work of Employer or of any IndividualEmployer by reason of jurisdictional disputes betweenthe various unions affiliated with the AFL-CIO or theInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America with respect tojurisdiction over any of the work covered by thisAgreement. Such disputesshall besettled by,the Unionsthemselves in accordance with therules of the Buildingand Construction Trades Department of the AFL-CIOand the agreement establishing a National Joint Boardfor Settlement of JurisdictionalDisputes"in'the Buildingand Construction Industry, asamended,or in the caseof the International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, betweenthe International Union of Operating Engineers and theInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America. The Union,Employer and Individual Employers covered herebyshall be bound by said agreement establishing saidBoard and the settlement of the dispute by such Boardor Labor Unions as the case may be.B.The Alleged MisconductOn June 17,1970, Local 3 wrote and delivered to Hansena letter setting forth a claim by the union thatHansen wasthen "in violation" of the Engineers Contract "by virtue ofyour not assigning persons to the operation of the fourforklifts in accordance with provisions of the agreement, orin other words that Hansen had violated the contract byemploying pipefitters to operate the forklifts at the Galloproject instead of individuals furnished by Local 3 throughits job referral facilities (called "Job Placement Centers" intheEngineersContract). Invoking the "make whole"provisions of section 3(a)(4) of Appendix A of - theagreement, the letter stated that Local 3 would submit toHansen at a later date the names of the men "to be madewhole" on the basis of their positions on the union's "out-of-work list." " About a week later, by letter,d'ated June 23,1970,Local 3 informed- Hansen of the names of suchindividuals and- the, amounts allegedly due them ' andrequested that checks for them for the specified sums besent to the union.7As of July 16, Hansen had not paid the requested sums,and on that date, starting before and continuing during theworkday, Local 3 picketed the entrance to the Gallo projectnormally used by employees of Hansen, Collins, and" othercontractors with work to perform. There was one picket,and he carried a sign bearing the' legend: "Hansen's,Incorporated Unfair. OperatingEngineersLocal 3 ' Ofsome 95 employees of Hansen with work to perform at theproject, about a third in various classifications, includingoperating engineers and pipefitters, did not work that day.At least some of the operating engineers remained, outsidethe entrance "milling",about in the vicinity of the picket. Ofabout 60 electricians in Collins' employ with work toperform at the project, approximately 5 worked that way.Some of those who did not work remained outside theentrance in the vicinity of the picket.On the following day, the entrance was similarlypicketed, and about 40 percent of Hansen's employees,including operatingengineers,and about half of Collins'7The letter,, in substance, also requested "make whole" payments formaterialissues in thiscase. The complaint was amended at the hearing,"welding machine" work assignments allegedly made in violation of thewithout objection, with the effect of deleting allegationspertaining toEngineersContract. I dispense with further reference to this aspect of the"welding machine" workassignments.letter,and the work involved, because they have no connection with the 142DECISIONSOF NATIONALLABOR RELATIONS BOARDelectricians with work to ,perform at the project, did notwork there. 't'he picketing was discontinued on July 17following` the issuance of a restraining order by a ,state,court,,and, as is 11 fairly inferable, the cessation- of thepicketing resulted from the order.On the morning of July 1-6,-'following the start of thepicketing, a representative of Local 3 named Claude Odommet with "representatives of Hansen, and the material sumof what occurred was that Odom took a position' to theeffect that the-workof operating the forklifts was subject tothe Engineers'Contract,", that 'Local 3 did not care whoperformed; that. work "as' long as the Operating Engineerswere paid for 'it"; that he was there "to settle" its moneyclaim;- and ' tliat that claim "wasn't jurisdictional" and"could not be arbitrated."At 'two more meetings, one held later in the day on July16 and another on July 17, between Odom and representa-tives of Hansen, Odom expressed substantially the sameviews, and Hansen's attorney took the position that Hansenhad assigned the work involved in, accordance with its pastpractice and its obligations under the Pipefitters Contractand that the position of Local 3 "was a jurisdictional claim"or in other words involved a jurisdictional dispute.C. Discussion o'f the Issues; Concluding FindingsThe' General Counsel `contends that an object of thepicketing was Jo force or require Hansen to assign theoperation of the four forklifts to employees represented byLocal 3, and _ that the picketing 'vas thus within theproscriptionofSection8(b)(4)(D).TheRespondentdefends`, on two basic grounds; (1) that the picketing waslawful because its object was, to compel payment of'moneydue employees under section 3(a)(4) of Appendix A of theEngineers Contract, and not to force' or require a 'workassignment;and (2) that the Labor Board is withoutjurisdiction to proceed "under Section 8(b)(4)(D)because ithas not made a determination under Section 10(k) of theAct, which provides:Whenever it is charged that any person has engagedin'' an unfairlabor practice, within the meaning ofparagraph '4(d) of Section 8(b), the Board is empoweredand directed to hear anddeterminethe dispute out ofwhich such' unfair labor practice shall havearisen,unless,within 10 days after notice that such charge hasbeen filed,the parties to such dispute submit to theBoardsatisfactory evidenced that they have adjusted oragreed upon methods for the voluntary adjustment of,the dispute.Upon compliance by the parties to thedispute 'with the decision of the Board or upon suchvoluntary adjustment of the -dispute, such charge shallbe dismissed.Although' a jurisdictional challenge is normally athreshold' question, I think it useful here to defer disposition,of that issueuntil, after a findingismade onthe question ofwhether compulsin of'a work assignment was an object ofthe picketing.On the latterissue, the merefact that Local 3's demands8E.g.InternationalUnion ofOperating Engineers,Local520 (Beibel Bros.Inc.),170 NLRB 285;Highways Truckdrivers&Helpers,Local 107 (SafewayStores,Inc.),129 NLRB 1.9 See alsoInternational Brotherhoodof ElectricalWorkers, Local728,153upon' Hansen, whether in its letters of 'June 17 and 23 or atthe meetings of July 16 and 17; were couched in-terms ,ofmonetary "make whole" claims is not' conclusive, nor do Ifind impressive 'its positions at the meetings to - the effectthat it was not seeking work assignments, and that itsclaims therefore were not subject to the . provisions- of itscontract dealing withsettlementof jurisdictional disputesover work assignments.There was nothing about 'the picketing itself to indicateany purpose beyond causing a-work stoppage, ; andwto,findthe underlying object or objects of the -activity one mustlook to the' full context of s circumstances in which itoccurred.8 Beyond any doubt; Elie 'money' demand-wasbottomed 'on Local 3's claim to.the fork lift = work.' This isevident from the fact that the very basis of the "makewhole" demand was Local 3's claim that Hansen violatedthe "coverage" and "job placement" 'provisions of- theEngineers Contract in assigning the work to employees notcovered by that agreement. In fact, at the first meeting ofJuly 16, 'which took place soon after the picketing began,and obviously arose out'of it, Odom said as much,'statingthat the "money °claim" was "for work", that Local 3"claimed." Plainly, then, the root of the picketing was Local3's claim to the work, and, assuming that an object of thepicketing was, to compel payment of the alleged debt, theactivitywould reasonably have'the effect of positing forHansen an implied requirement that` it' shift the-forkliftwork from the pipefitters to operating engineers as thecondition by which it could avoid the continuing imposi-tion of a liability to pay,wages for -work that was notperformed. What is more, that Hansen thus interpreted themonetary demand and the picketing is fairly inferable fromits insistence during the meetings' that the,'controversyinvolved was "a jurisdictional dispute over the ' assignmentof the forklift work in accordance with the ` PipefittersContract. r ampersuaded,in sum,thatanunderlying objectof the picketing was, ^ enforcement'-of the contractual"coverageand `job placement" provisions, or, in' otherwords, to force or require Hansen to assignthe forklift workto individuals represented by"Local 3 rather than "to theemployers represented by the District Council as thecondition for avoiding'a continuing imposition of f-a wageliability for unperformed work. Clearly, picketing for suchan object is within the, proscription of Section 8(b)(4)(D).On the challenge to the Board's jurisdiction, I am boundto reject the Respondent's' contention on the basis ofWood,Wire and`-Metal Lathers International- Union (AcousticalContractors Association),119 NLRB 1345, where the Board(atp. 1351),for reasonsnot necessary' to repeat- here,"construe[d] the - Act^ to permit the institution of an8(bX4)(D) complaint proceeding without the prerequisite ofa hearing and determination under Section' l0(k) of `the Act,if it appears that there exists an agreed upon method ofvoluntary adjustment which has broken down in'settling anunderlying jurisdictional dispute." sSection-10(D) of the Engineers Contract spells out an"agreed upon method of voluntary adjustment" of Local 3'sNLRB 873, 875;ElectricalWorkers Local 26, International Brotherhood ofElectricalWorkers (McCloskey & Co.),-147NLRB 1498, '1501-1502,International Association of Bridge, Structural and Ornamental Ironworkers(Stearns-Roger Corp.),184 NLRB No. 30. OPERATING ENGINEERSLOCAL UNIONNO. 3143underlying claim to the forklift operation through use of themachinery established-in the AFL-CIO in the form of the"National`Joint Board for Settlement of JurisdictionalDispute in the Building and Construction Industry" (hereintheNational Joint Board)and binds both Hansen andLocal 3 to acceptance of "settlement of the dispute" by thatagency. It is-'evident;moreover, -from-articleXII of thePipefitters Contract that the District Council is subject tothe same machinery, in the AFL-CIO -for adjustment ofjurisdictional disputes as` Local 3 and is bound by adetermination by the National Joint Board.10 In otherwords,both unions that claim the work in question and theemployer-are' all contractually committed to' a commonplan for the-adjustment of the conflicting claims to theforklift operation,and it is clear that an "agreed uponmethod""for the resolution of the conflict'has brokendown.11 The breakdown is not only evidenced by Local 3'sfailure to invoke the adjustment-services of the NationalJoint Board but by its position during the course of the July16 and'I!-meetings with'Hansen that -its' claim did, notinvolve- it jurisdictional dispute and` was not subject toarbitration,or in other words to section-10(D) of itscontract:As one may fairly infer,the Regional Director for Region20, , as'a predicate for-issuance of the complaint, made anadministrative determination that an "agreed upon me-thod'-for resolution of the dispute-had broken down andthat-thus -a-Section 10(k) --proceeding was not`a prerequisiteto adjudication`of the Section 8(b)(4)(D)allegations'. Therecord-here amply supports such a determination, and Ihold,contrary"to-the Respondent,thatthe Labor Board hasjurisdiction-toy determine:whether the Respondent hasviolated Section- 8(b)(4)(D)-and' to issue an 'appropriateremedial order.Such a determination does not hinge on a resolution ofthe conflicting claims to the work,for the materialissuehere^is -notwhether one or.the other of the labororganizations is entitled, contractually or otherwise; to therelevant work assignment,but whether the picketing had aproscribed object.On that issue,I hold,in: summary, that by means of thepicketing Local 3` induced- and encouraged employees ofHansen-and Collins to engage in a strike at the Galloproject and,'in theourse 'of their employment,to refuse toperform services for their'respective employers; that anobject ofthe'^picketing was to force or require Hansen toassign the work of operating forklifts performed bypipefitters represented by the District Council to individuals represented by-Local 3;that in employing pipefitters forthe work,Hansen has not failed to conform to an order orcertificationof theBoard-'determining the bargainingrepresentative for employees performing such work; andthatbyinducing'and'encouraging employees to strike andrefuse to perform services,with an object of forcing orrequiring Hansen to make a work assignment as describedabove,Local 3 has violated Section 8(b)(4)(i)(D) of the Actand, has coerced and restrained Hansen in violation ofSection 8(b)(4)(ii)(D) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Local 3, set forth in section III, above,occurring in connection with theoperations of-Hansen andCollins,'-described in 'section I, above, have a' close,intimate, and substantial relation _ to trade, traffic, andcommerce among the several States -and' tend to lead tolabor disputes burdening and- obstructing commerce andthe free flow of commerce.-°---V. THE REMEDYHaving found that the Respondent has engaged in unfairlabor. practices in violation of Section 8(b)(4)(D) of the Act,I shall recommend that it cease and desist, therefrom andtake certain affirmative actions designed to-effectuate thepolicies of the Act.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact, andupon the entirt, record in this proceeding, I make thefollowing conclusions of law:1.Hansen and. Collins have, at all times material here,employed individuals, and respectively are, and have beenatallsuch times persons and employers = engaged incommerce, and in an industry affecting, commerce, withinthe meaning of the Act.2.Local 3 and the District Council respectively are andhave been at all material times labor organizations withinthe meaning of Section 2(5) of the Act.3.By inducing and encouraging individuals employedby Hansen and Collins toengage ina strike, and.* thecourse of their employment to refuse to perform services-fortheir respective employers,. for an object proscribed, bySection 8(b)(4)(D), as -found above, Local 3 has engaged inunfair, labor practices within the- meaning of Section8(b)(4)(i)(D) of the Act. --4.By restraining and coercing- Hansen and Collins forsuch an object, as found above, Local 3 has engaged inunfair labor practices within the meaning of Section8(b)(4)(ii)(D) of the Act.-5.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSections 2(6) and (7) of the Act.Upon the basis 'of the foregoing findings of fact andconclusions of law, and the entire record in this proceeding,and pursuant to Section 10(c) of the Act—I hereby issue thefollowing recommended:12 ,-10, Iinfer, that the ``National Joint Board for Settlement of JurisdictionalDisputes,,mentioned in article XII of the Pipefitters Contract, is the sameAFL--CIO ` adjustment'agency as the, 'National Joint Board for Settlementof Jurisdictional Disputes-in'the Building and Construction'Industry,"named in section 10(D) of the Engineers Contract.Labor Board casesinvolving jurisdictional dispute issues in the pipefittmg and plumbingtrades reflect the use of both names to identify the National Joint Board.SeeLocal 690, UnitedAssociationof Journeymen and Apprentices of thePlumbingand Pipef thing Industry (Pipe Linings, Ind.),150 NLRB`- 496;Local60,UnitedAssociationof Journeymen and Apprentices 'of the Pluh:'bing andPipefitting Industry(BellezzaCo., Inc.),149 NLRB 599. -11 SeeInternational Associationof Bridge,Structural and OrnamentalIronworkers, Local 75 (Stearns-Roger Corp.),184 NLRB No. 90.12 In the event no exceptions are filed as provided by Section 102.46 of(Continued) 144DECISIONSOF NATIONALLABOR RELATIONS BOARDORDEROperatingEngineersLocal Union No. 3, InternationalUnion of Operating Engineers, AFL-CIO,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Engaging in or inducing or encouraging anyindividual employed byHansen's,Incorporated, or CollinsElectricalCo., Inc., or,-by any other personengaged ininterstate commerce, or in an industry affecting suchcommerce,- to engage in a strike or refusal in the course ofsuch individual's employment to use, manufacture,process,transport, or, otherwise handle or work on any goods,articles,materials,or commodities, or to perform anyservices,where an object thereof is to force or requireHansen's, Incorporated,to assignthe work of operatingforklifts to employees who are represented by Local 3,Trades District Council No. 36 of the United Association ofJourneymen _ and Apprentices of the Plumbing andPipefitting Industry of the United States and Canada,AFL-CIO.(b)Threatening,coercingor restrainingHansen's,Incorporated, Collins Electrical Co., Inc., or any otherperson engagedin interstatecommerce, or in an industryaffectingsuch,commerce, for such an object.2. 'Take the following affirmative actions which, I find,will effectuate the policies of the Act:(a)`Post in conspicuous places at its principal office andusual"membership meeting place, copies of the attachednotice marked "Appendix." Copies of said notice, on formsprovided'by the Regional Director for Region 20 of theNational Labor Relations Board, shall, after being signedby a duly authorized representative of Local 3, be posted byit immediately upon receipt thereof, and bemaintainedbyit for 60 consecutive days thereafter, in conspicuous places,including all places where notices to ' its 'members arecustomarily posted. Reasonable steps shall be taken byLocal 3 to ensure that said notices are not altered, defaced,or covered by any other material.(b) Forthwithmailcopies of notice to Regional Directorfor Region 2% after such notice has been signed as providedabove for posting by Hansen's, Incorporated, and CollinsElectrical Co., Inc:, if theyso agree, inplaces where theycustomarily post notices to their employees.13' '(c)Notify said Regional Director, in writing, within 20days from the date of receipt of a copy of this decision whatsteps the Respondent has taken to comply therewith.14theRules and Regulations of the NationalLaborRelations Board, thefindings,conclusions,and recommended order herein shall,as provided inSection 102.48 of,the Rulesand Regulations,be adoptedby the NationalLaborRelations Board andbecome itsfindings,conclusions, and order,and all objectionsthereto'shall be deemedwaived forall purposes.13 In the eventthat the National Labor RelationsBoard's order isenforced bya judgmentof the UnitedStatesCourt of Appeals,the wordsin the notice reading"POSTED BY ORDER OF THE NATIONALLABOR, RELATIONS BOARD"shall be changed to read"POSTEDPURSUANT TO A JUDGMENT OF THE UNITED STATES COURTOF APPEALS ENFORCING AN ORDER OF THE NATIONALLABOR RELATIONS BOARD," ,14 In the event that this recommended order is adopted by the NationalLabor Relations Board,after exceptions have been tiled,Paragraph2(c)thereof shall be modified to read:"Notify-saidRegionalDirector inwriting,within 20 days from.the date of this order,what steps theRespondent has taken to comply therewith."APPENDIX'NOTICETO EMPLOYEES AND MEMBERSPOSTED BY ORDER,OF THE -NATIONALLABOR RELATIONS BOARDAn Agency _of - the UnitedStatesGovernmentTO ALL EMPLOYEES OF: HANSEN'S, INCORPO-RATED, AND COLLINS ELECTRICAL CO.,INC.,_ AND TO ALL MEMBERS OF: OPER-ATING ENGINEERS LOCAL UNION NO. 3,INTERNATIONAL UNION OF OPERATINGENGINEERS, AFL-CIO,We hereby notifyour members that:WE WILL NOTengage in or induce or encourage anyindividual employed by HANSEN'S, INCORPORAT-ED, or COLLINS ELECTRICAL CO., INC., or by anyother personengaged in,interstate commerce,or in anindustry affectingsuch commerce,to engage in a strikeor refusalin thecourse of such individual's employmentto use, manufacture,process,transport,or otherwisehandle or work onany goods,articles,materials, orcommodities,or to perform anyservices,where, anobject thereofisforcing or requiringHANSEN'S,INCORPORATED,to, assignthe work ofoperatingforklifts to employeeswho are representedby us ratherthan to employees, who are represented by PIPETRADES DISTRICT COUNCIL NO.,16 OF THEUNITED ASSOCIATION OF JOURNEYMEN, ANDAPPRENTICES OF THE PLUMBING AND PIPE-FITTING INDUSTRY OF, THE UNITED STATESAND CANADA, AFL-CIO.WE WILL NOT threaten,coerce,or restrainHANSEN'S,INCORPORATED, COLLINS ELECTRICAL CO., INC.,or any otherperson for such an object.OPERATING ENGINEERSLOCAL UNION No. 3,INTERNATIONAL UNION, OFOPERATINGENGINEERS,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)Thisisan offical notice and must not be defaced byanyoneThis Noticemust remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any othermaterial.Any questions concerning this Notice or compliance withits provisions, may be directed to the Board's Office, 13050Federal Building, 450 Golden Gate Avenue, Box 36047,San Francisco, California 94102, Telephone 556- 3197:,